Citation Nr: 1621690	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  16-22 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation, to include as due to in-service asbestos exposure. 

2.  Entitlement to service connection for congestive heart failure, to include as due to in-service asbestos exposure. 

3.  Entitlement to service connection for pleural effusion, to include as due to in-service asbestos exposure. 

4.  Entitlement to service connection for pulmonary hypertension, to include as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1943 to November 1945.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2015 rating decision of the VA Regional Office in Cleveland Ohio that denied entitlement to service connection to atrial fibrillation, congestive heart failure, pleural effusions and pulmonary hypertension, all to include as due to in-service asbestos exposure. 

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran asserts that although he had a military occupational specialty in the Navy as a tailor, he performed all of his duties below deck and was exposed to asbestos.  He maintains that asbestos exposure in the Navy has led to current heart and lung problems.  

At the outset, the Board advises that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet.App. 183, 187.  Review of the record discloses that the Veteran has not been sent Veterans Claims Assistance Act of 2000 (VCAA) notification addressing his claims.  As such, the case must be remanded for proper VCAA notification.

The Veteran's service treatment records reflect that on examination for service discharge in November 1945, a chest X-ray was interpreted as showing calcified hilar nodes that were considered nondisqualifying.

The record reflects that the Veteran was afforded VA respiratory and cardiac examinations by a VA certified physician's assistant in August 2015 who opined that the appellant had pulmonary hypertension that was less likely than not related to asbestos exposure in service.  It was determined that the Veteran had no pathology or diagnosis of any asbestosis or asbestos related disease in the evidence of record.  The examiner did not indicate whether the Veteran had pleural effusion or whether it was related to service.  On cardiac examination of that same date, the same examiner found that the Veteran's coronary artery disease, ischemic cardiomyopathy, congestive heart failure, and atrial fibrillation were less likely than not  the result of a pulmonary condition and were due to non-service connected hyperlipidemia.

The record reflects, however, that the Veteran is claiming service connection for atrial fibrillation, congestive heart failure, pleural effusions and pulmonary hypertension all as a result of in-service asbestos exposure.  As the VA examiner's opinions did not address whether any pulmonary effusion or heart disease was related to asbestos exposure during service, the August 2015 examination reports are inadequate for adjudication purposes.

Moreover, in April 2016, the Veteran private physician of 25 years wrote that it was possible, if not likely, that the Veteran was exposed to asbestos in service and slowly developed ischemic heart disease resulting in complications of myocardial infarction, cardiomyopathy, and congestive heart failure.  As such, the Board finds that there are omissions and a conflict in the evidence as to whether the Veteran has atrial fibrillation, congestive heart failure, pleural effusions and pulmonary hypertension of service onset, including asbestos exposure therein.  Therefore, in view of the need for further record development, the conflicting opinions, the alleged environmental factors incident to service, and the relative complexity as to the question of etiology, the Board is of the opinion that the case should be reviewed by a VA board-certified pulmonologist or lung specialist for a medical opinion. See Hyder v. Derwinski, 1 Vet.App. 221(1991).  The Board is unable to resolve this matter on its own and is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991).   

The Board observes that on VA examinations in August 2015, the examiner referred to VA outpatient records dating back to 1995 which are not of record.  The VA outpatient clinical data of record commence in August 1999.  The Board is thus put on notice as the existence of additional VA clinical evidence that should be requested and associated with the other evidence on file if they exist. See Bell v. Derwinski, 2 Vet.App. 611.  Therefore, copies of all VA outpatient records prior to August 1999 should be requested and associated with the electronic record, to include any that might be retired or on microfilm..

The Board would also point out that despite being separated from service in 1945, there is no post service clinical data until VA outpatient notes referenced in 1995.  As a consequence, the Veteran's claims are substantially compromised by the lack of clinical records of treatment for any of the claimed disorders for at least 50 years following his separation from active duty.  Therefore, it would behoove the Veteran to provide additional information and/or authorization so that clinical records from any providers who treated him for the claimed disabilities since 1945 may be requested, if possible.  The RO should thereafter attempt to secure these records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran proper VCAA notice pertaining to the issues of entitlement to service connection for atrial fibrillation, congestive heart failure, pleural effusions and pulmonary hypertension, all to include as due to in-service asbestos exposure.

2.  Contact the Veteran and request that he provide authorization identifying the names and addresses of all providers who have treated him for atrial fibrillation, congestive heart failure, pleural effusions and pulmonary hypertension since service.  This includes identifying treatment provided by any VA health care provider.  After securing the necessary releases, the RO should request this information, if not already of record.  If the RO cannot locate such records, the claimant must be informed and given an opportunity to respond.

3.  Request all VA outpatient records prior to August 1999 and associate them with Virtual VA/VBMS, to include any that may be retired or on microfilm.  All attempts to obtain the records must be documented.

4.  Following a reasonable time for receipt of records requested above, but whether records are received of not, refer the case to a VA physician who is a board-certified and/or a specialist in pulmonary diseases for review of the record and a medical opinion.  The examiner should be informed that exposure to asbestos aboard ship is conceded.  A comprehensive clinical history should be recited, to include a discussion of the Veteran's documented medical history and assertions.  After a thorough review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a fifty percent probability or better) the Veteran's claimed atrial fibrillation, congestive heart failure, pleural effusions and pulmonary hypertension are related to service, to include exposure to asbestos therein.  The examination report must include a well-reasoned rationale for opinions and conclusions reached. 

5.  The RO should ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction. 

6.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E, STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

